UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4622



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


RODNEY MICHAEL SEARCY,

               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00091)


Submitted: May 22, 2008                       Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew C. Joseph, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodney Michael Searcy pled guilty to possession of a

firearm by a convicted felon and was sentenced to 70 months in

prison.       On appeal, Searcy’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious issues for appeal, but raising the claim that Searcy

received ineffective assistance of counsel.                   Although informed of

his right to do so, Searcy has not filed a pro se supplemental

brief.        After reviewing the entire record for any meritorious

claims, we affirm.

               Claims of ineffective assistance of counsel are not

cognizable       on    direct   appeal     unless    the      record   conclusively

establishes ineffective assistance.               United States v. Richardson,

195    F.3d    192,    198   (4th   Cir.   1999).        To   allow    for   adequate

development       of   the   record,     claims     of   ineffective     assistance

generally should be brought in a 28 U.S.C. § 2255 (2000) motion.

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                     We find

that    the    record    does   not    conclusively        establish    ineffective

assistance.

               Accordingly, we affirm Searcy’s conviction and sentence.

This court requires that counsel inform his client, in writing of

his right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                         - 2 -
counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -